Title: To George Washington from Brigadier General Charles Scott, 4 November 1778
From: Scott, Charles
To: Washington, George


  
    Sir
    Near Bedford [N.Y.] Novr 4th 1778
  
Inclos’d Your Excellency will Receive an Account from Timothy Downing who Seems to be a very Intelligent person. You have it in his own hand writing also an Account from Capt. Walls who Came to my Quarters Last evening. I have an imperfect Acct from Colo. Gist that all the Sick wear embarked Last Thirsday. but as I cant learn it from any other Quarter I must Suppose the Colo. has been Misinformd.
as my indisposition leads me to wish that my Journey to Virginia could be mad[e] before the weather Sets in very Cold I should be extreamly happy if Your Excellency would be pleasd to order that I be relieved.
I will with pleasure Stay 8 or 10 Days or untill I can Make the Gentleman who relieves me Acquainted with the Several Channils through which intelligence is or may be had. I am Your Excellencys Obedient Servant

  Chs Scott

 